February 19, 2015




                                  JUDGMENT

                 The Fourteenth Court of Appeals
 THE ESTATE OF MARGARET E. KLOVENSKI, JAKE KLOVENSKI, AND
 MARY HASSLER, INDIVIDUALLY AND AS NEXT FRIENDS, Appellants

NO. 14-13-00850-CV                           V.

                        DR. ASHISH KAPOOR, Appellee
                      ________________________________

      This cause, an appeal from the judgment in favor of appellee, Dr. Ashish
Kapoor, signed June 19, 2013, was heard on the transcript of the record. We have
inspected the record and find no error in the judgment. We order the judgment of
the court below AFFIRMED.

       We order appellants, the Estate of Margaret E. Klovenski, Jake Klovenski,
and Mary Hassler, individually and as next friends, jointly and severally, to pay all
costs incurred in this appeal.

      We further order this decision certified below for observance.